Citation Nr: 1730999	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to a rating in excess of 10 percent for left foot navicular fracture residuals.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 

The instant decision reopens the previously denied claim of entitlement to service connection for a stomach disorder.  The Board has recharacterized underlying service connection claim, and combined it with the claim for connection claim for a hiatal hernia into a single issue, as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The merits determination and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  November 1996 and April 2003 rating decisions denied service connection for a stomach disorder; the Veteran did not appeal those decisions, and new and material evidence was not received within one year of notice of their issuance.

2.  Evidence received more than one year since the April 2003 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach disorder.
CONCLUSIONS OF LAW

1.  The November 1996 and April 2003 rating decisions denying the claims of entitlement to service connection for a stomach disorder are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim of entitlement to service connection for a stomach disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a stomach disorder.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim of entitlement to service connection for a stomach condition was denied in a November 1996 rating decision on the basis that there was no evidence of a nexus to service.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance, making the November 1996 rating decision final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie, supra.

The Veteran filed to reopen the previously denied service connection claim for a stomach condition.  It was again denied in an April 2003 rating decision because the requested private treatment records were no longer available, and no other new and material evidence was provided.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Id.  Accordingly, the April 2003 rating decision is final, and new and material evidence is required to reopen the claim.  

Evidence received more than one year since the June 2003 rating decision constitutes new and material evidence.  Specifically, updated VA treatment records and the November 2011 VA examination report, in which the examiner speculated that the Veteran's in service stomach complaints "may have been related to a hiatal hernia," which he was not diagnosed with while in service, but is currently diagnosed with now.  This evidence is new, as it was not considered in the prior denials.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for a stomach disorder.  See Shade v. Shinseki, 24 Vet. App. 110.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder.


REMAND

The Veteran maintains that his gastrointestinal disorders, to include a hiatal hernia, had their onset during service when he was rushed to the hospital after eating something, and that they have not gotten better since service.  See June 2010 VA Form 9.  The evidence of record shows diagnoses of current gastrointestinal disorders, but there are no adequate opinions of record.  See November 2011 VA examination report.  Thus, an addendum opinion as to the nature and etiology of his currently diagnosed gastrointestinal disorders is warranted on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).

The Veteran asserts that his right foot disability was incurred during service.  In the alternative, he asserts that his right foot disability is secondary to service-connected left foot navicular fracture residuals.  Specifically, he states that he played basketball all the time and after he fractured his left foot in service he began landing on his right foot more as a result of pain in his left foot, creating problems in his right foot.  See June 2010 VA Form 9.  The opinions of record are inadequate, because they do not sufficiently address the nature and etiology of the Veteran's right foot disability.  Thus, an addendum opinion is necessary.  Id; see also February 2009 and November 2011 VA examination report.

Regarding his left foot disability, the Veteran presented for VA examinations in February 2009, June 2011, and November 2011.  These examinations are not adequate under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Accordingly, an updated VA examination consistent with the requirements set forth by Correia and a retrospective opinion is needed.

Finally, as the Veteran asserts that he is unemployable as a result of his service-connected disability, his entitlement to a TDIU is inextricably intertwined with the instant appeal and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any outstanding records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then obtain an addendum opinion from a physician other than the November 2011 VA examiner addressing the nature and etiology of the Veteran's gastrointestinal disorders.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all gastrointestinal disorders diagnosed since October 2008, to include recurrent pancreatitis, cholelitiasis (see October 2014 VA treatment record), colon polyp (see August 2010 VA treatment record), gastritis, and a hiatal hernia (see March 2014 VA treatment record).  If any of the above diagnoses are not warranted, please reconcile this finding with the diagnoses in the VA treatment records.

(b) For each disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disorder had its onset in or is otherwise related to service, to include as a result of the documented July 1975 stomach cramps therein.  In addressing this question, please consider the November 2011 VA examiner's notation that the Veteran's in-service stomach complaints may have been related to a hiatal hernia.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

4. Then obtain an addendum opinion from a physician other than the November 2011 VA examiner addressing the nature and etiology of the Veteran's right foot disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner is to address the following:

(a) Identify all right foot disorders diagnosed since October 2008, to include any residuals of a broken fibula.

(b) If right pes planus is diagnosed, please provide an opinion as to (a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing right pes planus (and any associated symptoms) underwent an increase in severity in service; and if YES, (b) whether the increase in severity of the pre-existing right pes planus (and any associated symptoms) is clearly and unmistakably due to the natural progress of the disorder. 

(c) For any other diagnosed right foot disorder, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disorder:

(1) had its onset in or is otherwise related to service;
(2) is proximately due to service-connected left foot navicular fracture residuals; or
(3) has been aggravated (worsened) by service-connected left foot navicular fracture residuals.
In addressing this question, please consider the Veteran's statement that he after he fractured his left foot in service he began landing on his right foot more while playing basketball as a result of pain in his left foot, creating problems in his right foot.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

5. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left foot disability.  The entire claims file should be made available to and reviewed by the examiner and all findings reported in detail, to include the following:

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since October 2008) in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should assess the functional limitations the Veteran has experienced as a result of his service-connected left foot disability and what impact, if any, those have on his occupational functioning.

6. Then, after taking any additional development deemed necessary, readjudicate the claims, to include the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


